Citation Nr: 1425083	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 2002 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The January 2010 rating decision, in relevant part, denied service connection for "mental health problems/depression/anxiety as secondary to gastroesophageal reflux disease [GERD], with duodenitis and gastritis."  In April 2010, the Veteran filed a notice of disagreement (NOD).  That same month, the Veteran also filed a claim for posttraumatic stress disorder (PTSD), as due to military sexual trauma, which was denied by way of the December 2010 rating decision.  In January 2011, the Veteran filed a NOD as to the denial of her PTSD claim.  In February 2011, the RO issued a statement of the case (SOC) continuing the denials of both claims.  In April 2011, the Veteran perfected an appeal and requested a hearing before the Board.  In June 2012, the RO issued a supplemental statement of the case (SSOC) continuing the previous denials.  In February 2014, the Veteran testified before the Board at hearing held at the Salt Lake City RO.  A transcript of the hearing is associated with the claims file.

The Board has recharacterized the issue on appeal to better reflect the benefits sought by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file contains two VA medical opinions relevant to the Veteran's appealed claim; neither opinion, however, is adequate for adjudication purposes, and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
In November 2010, the Veteran underwent a VA psychiatric examination in support of her PTSD claim.  Based on the examination findings and review of the record, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but instead met the criteria for recurrent major depressive disorder, with mild delusional features, as well as paranoid personality disorder, with histrionic personality traits.  With regard to the Veteran's major depressive disorder, the examiner noted a "history" of mental health problems prior to her entering the military, which included an "attempted suicide when she was 14 years old and . . . treatment for depression and anxiety when she was 16 or 17 years old."  As a result, the examiner did "not believe [the Veteran's depression] would be service connected."

In April 2012, the Veteran was afforded another VA psychiatric examination with the same examiner who conducted the November 2010 examination.  The examiner diagnosed recurrent mild major depression, with mild delusional features; paranoid personality disorder; and histrionic personality disorder.  The RO requested the examiner opine as to whether any acquired psychiatric disorder was aggravated beyond its natural progression and clarify whether the Veteran had PTSD.  With regard to the first request, the examiner opined that the Veteran's "acquired psychiatric disorder of recurrent major depression was not aggravated beyond its natural progression by her military service."  The examiner cited "a number of mental health problems [the Veteran had] before she enlisted with the military," but did not sufficiently explain why he believed military service had not aggravated her disorder.  With regard to the second request, the examiner confirmed that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and adequately explained his conclusion.

All medical opinions must be supported by adequate rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In this case, the examiner failed to provide a full rationale for all of the offered opinions.

Additionally, the Board observes that an acquired psychiatric condition, including major depressive disorder, was not noted on entrance into service.  As such, the Veteran is due the presumption of soundness.  In order to rebut the presumption of soundness, VA must obtain an opinion that addresses (a) whether there is clear and unmistakable evidence that the condition pre-existed service; and if so, then (b) whether there is clear and unmistakable evidence that the condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Finally, although the Veteran has raised secondary service connection, the record does not contain an opinion addressing that theory.  Thus, an opinion as to whether the Veteran's acquired psychiatric disorder was caused or aggravated by her service-connected disabilities must also be obtained.

In light of the foregoing, additional medical opinions are necessary prior to adjudication of the Veteran's appeal.  To ensure that the correct medical opinions are obtained, the Board requests that the examiner use the specific language emphasized in the directives below when offering the sought after opinions.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the April 2012 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner must offer the following opinions (using the emphasized language):

(a) Whether there is clear and unmistakable evidence that any acquired psychiatric disorder, to include the Veteran's diagnosed major depressive disorder, pre-existed service; and if so, whether there is clear and unmistakable evidence that such disorder was not aggravated by service.

(b) For any acquired psychiatric disorder that did not clearly and unmistakably pre-exist service, opine as to:

i.  whether it is at least as likely as not (probability of at least 50 percent) that such disorder, was caused by or is otherwise related to the Veteran's active service; and

ii.  whether it is at least as likely as not (probability of at least 50 percent) that such disorder was caused by or due to the Veteran's service-connected disabilities; and

iii.  whether it is at least as likely as not (probability of at least 50 percent) that such disorder was aggravated or chronically worsened by the Veteran's service-connected disabilities.

The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, an SSOC should be furnished to the Veteran and her representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

